Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 1 of 6               PageID #: 174




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DOMINGUS NOBREGA,                          )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )      2:20-cv-00302-JDL
                                           )
YORK COUNTY SHERIFF, et al.,               )
                                           )
              Defendants                   )

 ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT
     AND RECOMMENDED DECISION ON PLAINTIFF’S MOTION
             TO DISMISS AND REMAND COMPLAINT

       Plaintiff moves to amend his complaint and, upon the amendment of the complaint,

to remand the matter to state court. (Mot. to Amend, ECF No. 13; Mot. to Dismiss and

Remand, ECF No. 18.)

       Following a review of the record and after consideration of the parties’ arguments,

I grant Plaintiff’s motion to amend his complaint. I also recommend the Court grant

Plaintiff’s request to remand the matter to state court.

                                       BACKGROUND

       Plaintiff originally filed his complaint in the Maine Superior Court in June 2020,

alleging Defendants violated his rights under the Maine Constitution and the United States

Constitution while Plaintiff was an inmate at the York County Jail. (Complaint, ECF No.

3-2.) Plaintiff joined as defendants the York County Sheriff, “jail administrators,” and the

chaplain at the jail (collectively, the York County Defendants), as well as the Maine

Department of Corrections (MDOC). MDOC filed a motion to dismiss in state court before
Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 2 of 6               PageID #: 175




the matter was removed. See M.R. Civ. P. 12(b)(6). (Motion, ECF No. 4.) On August 19,

2020, the York County Defendants, with MDOC’s consent, filed a Notice of Removal to

this Court based on federal question jurisdiction. See 28 U.S.C. § 1331. (Notice of

Removal, ECF No. 1.) Plaintiff objected to removal, asserting that he was not seeking

relief under federal law, and later filed a motion to remand the matter to state court.

(Objection, ECF No. 5; Mot. to Remand, ECF No. 7.) The Court granted MDOC’s motion

to dismiss, denied Plaintiff’s objection to the removal, and denied Plaintiff’s motion to

remand. (Recommended Decision, ECF No. 11; Order Accepting Recommended Decision,

ECF No. 21.)

       After Plaintiff moved to amend his complaint, he filed a proposed amended

complaint, naming as defendants the York County Sheriff and “Lt. Col. Michael Vertillo”

and asserting six state law claims. (Amended Complaint at 2-4, ECF No. 14.) In the

proposed amended complaint, Plaintiff alleges violations of sections 1, 3, and 9 of the

Maine Constitution, as well as violations of “the Maine Civil Rights Clause,”

“Discrimination Laws/Statutes (of [Maine]),” and “Harassment Laws/Statutes (of

[Maine]).” (Id. at 2-3.) The proposed amended complaint includes alleged facts that

occurred after the filing of Plaintiff’s original complaint (id. at 3-4, 6, 8), but does not

include a federal claim.

       Plaintiff subsequently filed a “Motion to Dismiss for Lack of Subject Matter

Jurisdiction,” which was docketed as a Motion to Dismiss and Remand. (Mot. to Remand,

ECF No. 18.) Given the lack of any federal claims in the proposed amended complaint,



                                             2
Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 3 of 6                     PageID #: 176




Plaintiff argues that the Court lacks subject matter jurisdiction and asks the Court to remand

the matter to state court. (Id. at 2-3.)

                                           DISCUSSION

A.     Motion to Amend

       Through his proposed amended complaint and some of his other filings, Plaintiff

has expressed his intent to limit his complaint to claims arising under Maine law. He also

proposes to remove the chaplain of the jail as a defendant, and to add Lt. Col. Michael

Vertillo as a defendant.1 (Amended Complaint at 2-4.) The York County Defendants

maintain that Plaintiff “should be required to clearly set forth the proposed changes for

which he seeks the Court’s leave” in order for the Defendants to be “on notice as to the

substance and basis of the requested leave” and for the Defendants to be able to “frame an

appropriate response and understand what new claims or allegations the Plaintiff is seeking

to add.” (Response at 1-2, ECF No. 17.)

       Federal Rule of Civil Procedure 15(a) governs amendments to pleadings before trial.

Subject to certain time constraints, “[a] party may amend its pleading once as a matter of

course.” Fed. Civ. P. 15(a)(1). Otherwise, as relevant here, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ.

P. 15(a)(2). In such cases, “[t]he court should freely give leave when justice so requires.”

Id. However, “amendments may be denied for several reasons, including undue delay, bad

faith, dilatory motive of the requesting party, repeated failure to cure deficiencies, and


1
  Plaintiff also seeks to remove MDOC as a party. The issue is moot because, as explained above, the
Court granted MDOC’s motion to dismiss.

                                                 3
Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 4 of 6                              PageID #: 177




futility of amendment.”2 Hagerty ex rel. United States v. Cyberonics, Inc., 844 F.3d 26,

34 (1st Cir. 2016) (quotation marks omitted); see also Foman v. Davis, 371 U.S. 178, 182

(1962).

        Here, Plaintiff requests leave to amend his complaint by removing the jail chaplain

as a defendant, adding Lt. Col. Vertillo as a defendant, and asserting six state law claims.

Plaintiff includes in the proposed amended complaint enough facts to inform Defendants

of the factual bases of his claims.3 Given that the case is at a relatively early stage and

given that Plaintiff timely filed his motion to amend in response to the Court’s direction in

recommended decision regarding any motion to amend Plaintiff might want to file, I

discern no prejudice to Defendants by granting Plaintiff leave to amend as requested.

Indeed, while Defendants have objected to Plaintiff’s motion, Defendants have not argued

“undue delay, bad faith, dilatory motive of the requesting party, repeated failure to cure

deficiencies, and futility of amendment.” Hagerty, 844 F.3d at 34.




2
   To the extent that Plaintiff’s proposed amended complaint includes alleged facts that occurred after the
filing of his original complaint and may be interpreted as a supplemental pleading, see Fed. R. Civ. P. 15(d),
the standard for granting a motion for leave to file a supplemental pleading is “closely analogous” to the
standard for Rule 15(a) pleading amendments. U.S. ex rel. Gadbois v. PharMerica Corp., 809 F.3d 1, 7
(1st Cir. 2015). (“[C]ourts customarily have treated requests to supplement under Rule 15(d) liberally,”
and such “liberality is reminiscent of the way in which courts have treated requests to amend under Rule
15(a)'s leave ‘freely give[n]’ standard.” (citations omitted)). Leave for such an amendment, therefore,
should be freely granted unless it would cause undue delay or trial inconvenience, prejudice the rights of
any of the other parties to the action, or would be futile. Id.
3
 To the extent that Defendants seek further clarification of Plaintiff’s complaint, as amended, Defendants
are not precluded from doing so either in this Court if the case remained in federal court or, upon remand,
pursuant to the Maine Rules of Civil Procedure. See M.R. Civ. P. 12(e); Cianchette v. Cianchette, NO.
BCD-CV-2019-042, 2019 Me. Bus. & Consumer LEXIS 46, at *19 (Dec. 16, 2019) (“A motion for a more
definite statement is available only where a defendant could not reasonably be required to frame their
answer to a pleading because of its vagueness or ambiguity.”)

                                                      4
Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 5 of 6                       PageID #: 178




B.     Motion to Remand

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). To

establish this Court’s subject-matter jurisdiction over a claim, the claim must present either

a federal question that “aris[es] under the Constitution, laws, or treaties of the United

States,” 28 U.S.C. § 1331, or a matter in controversy that exceeds the value of $75,000

between persons domiciled in different states, 28 U.S.C. § 1332. “Federal courts are

obliged to resolve questions pertaining to subject-matter jurisdiction before addressing the

merits of a case.” Acosta-Ramírez v. Banco Popular de Puerto Rico, 712 F.3d 14, 18 (1st

Cir. 2013).

       Given that the Court has granted Plaintiff’s leave to amend his complaint, that

Plaintiff's complaint, as amended, does not include any federal claims, and that there is no

basis for diversity jurisdiction, the Court would lack subject matter jurisdiction over the

claims. Accordingly, remand is warranted.

                                           CONCLUSION

       Based on the foregoing analysis, I grant Plaintiff’s motion to amend his complaint

and accept the proposed amended complaint as the operative pleading. I also recommend

the Court grant Plaintiff’s request to remand the matter to state court. 4




4
  Because the amended complaint includes a new defendant (Lt. Col. Vetrillo), if the Court accepts the
recommendation, Plaintiff will have to arrange for service on the new defendant in accordance with the
Maine Rules of Civil Procedure.

                                                  5
Case 2:20-cv-00302-JDL Document 22 Filed 03/29/21 Page 6 of 6                 PageID #: 179




                                         NOTICE

             Any objections to the order on the motion to amend shall be filed
      within 14 days in accordance with Federal Rule of Civil Procedure 72.

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      and shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge
Dated this 29th day of March, 2021.




                                             6
